3. Uzbekistan
The next item is the debate on six motions for resolutions on Uzbekistan.
author. - (PL) Mr President, much has been said in this House concerning the situation in Uzbekistan. The situation is not improving at all. In fact, we are witnessing increasing repression.
The latest Human Right Watch report, published on 3 October 2006, describes the situation in detail. Nobody has yet been called to account for the massacre in Andijan, criticism is still being silenced, and freedom of religion infringed. There is still no cooperation with international institutions with respect to human rights and fundamental rights. Two journalists, Djamshid Karimov and Ulugbek Khaidarov, disappeared in Uzbekistan in September. Both men were well known for their independence and for their criticism of the regime. Eventually, Mr Karimov was found in a psychiatric hospital, and Mr Khaidarov in a prison.
At the same time, the European Parliament's strategy should be directed towards assisting Uzbekistan's return to the community of democratic countries intent on reforming themselves. We must not take any action that could interfere with that course of events.
author. - Mr President, unusually for us, sanctions are currently in place against Uzbekistan. Sanctions should be used sparingly and only as a last resort, but we in this House should not be afraid to call for them and indeed to see them implemented, as they are the only real weapon for encouraging internal change within that country.
It is important for the EU to speak with one voice and this motion for a resolution seeks to do just that. First, we need to agree on a reality check. In recital C we note the fact that: 'the Government of Uzbekistan has not addressed the conditions the Council set out when sanctions were applied'. So any moves to lift the sanctions currently in place would be counter-intuitive and bizarre. It would be a bizarre incentive or reward for, in effect, ignoring us.
And yet, as we say in recital B, the General Affairs and External Relations Council is expected to consider on 13 November whether it will extend the sanctions adopted last year. We understand there are genuine moves afoot to lift the sanctions. My group disagrees with that and we hope the House will follow us. We believe that the sanctions should be extended and widened, particularly in the light of Uzbekistan's continued refusal to allow an independent inquiry into the events in Andijan.
We would like to see provision in paragraph 2 for the sanctions to be extended, with a targeted visa ban on specific key individuals. That will underline our growing frustration at the lack of progress without any detriment to the Uzbek people themselves.
It is important that we keep up the pressure. We hope that the House will not lose its nerve. While I have no doubt that the Commissioner shares our concerns, we hope that she will match our commitment.
author. - (DE) Mr President, Commissioner, ladies and gentlemen, it is important that this House, rather than averting its eyes from violations of human rights anywhere in the world, should take action in response to them, and the dreadful things that happened in Andijan in Uzbekistan in May 2005 were another case in point; we are a democratic institution and, as such, must not allow human rights to be trampled underfoot anywhere in the world. Nor, too, however, must we allow cooperation between this House and other parliaments to put diplomatic relations at risk. When considering the present state of affairs in Uzbekistan, what has gone on there in the past must also be taken into account, and it is on that alone that this resolution must be founded.
Last month, the delegation for relations with the countries of Central Asia - of which I am a member - planned to travel to Uzbekistan. That nothing came of this plan was not down to any lack of cooperation on the part of the Uzbek authorities, but rather to the lack of interest in any such trip on the part of sufficient Members of this House. One consequence of this is that we have not been able to form our own impressions of the current state of play in Uzbekistan as regards human rights, democratisation and the establishment of an independent judiciary, and we have been obliged, instead, to rely on information from third parties.
Do not misunderstand me: I, too, take the view that human rights and attempts at democratisation often suffer repression in Uzbekistan, and that serious thought must therefore be given to keeping sanctions in place, particularly the embargo on weaponry, but I do not think that extending the sanctions to include such things as the denial of an EU visa to the President of Uzbekistan, Islam Karimov, would do anything to get us closer to what we want. To do such things would amount to breaking off diplomatic relations, and that cannot be what we have in mind. Nothing happening at the present time would justify such a forceful political response, and so I must ask you, as a matter of the greatest urgency, to endorse the amendment I have tabled and vote for its adoption. Should I fail in this attempt at a compromise, I will end up having to vote against the resolution.
author. - (DE) Mr President, 'Reporters without borders', in their report, now rank Uzbekistan at number 158 - interestingly enough, below such countries as Belarus and Russia. The state of human rights in Uzbekistan has been a frequent topic of debate in this House, particularly after what happened in Andijan. The really hot question now is 'what will the European Union's response be?'
We have said that, if there are to be sanctions, they have to apply especially to the movement of weapons and troops. It is vitally important that the German military base, at Termes in Uzbekistan, should be closed down, for, if sanctions are not actually to be complied with, a major exception must be made, and so it is for that reason that we see this as the litmus test for our human rights policy, not least here in this House.
It is for that reason that we have tabled this amendment to the effect that the German military base in Termes must be closed down. The base is used by all NATO Member States, not least by those that are also Member States of the EU, and must therefore be closed down.
author. - Mr President, Uzbekistan is an authoritarian republic, previously part of the Soviet Union, which, while struggling for economic and political stability, has been fiercely violating the human rights of its citizens.
The memory of the Andijan massacre in May 2005 is very much alive in our minds today, especially since the numerous requests by the UN, the EU and others for an independent investigation appear to have fallen on deaf ears. Furthermore, despite some recent attempts to improve the human rights situation in the country, the situation relating to civil liberties is still profoundly anachronistic. According to credible NGO human rights watchdogs, such as Amnesty International, the most disturbing human rights violations concern torture, arbitrary arrests and restriction of religious freedom and freedom of speech, with members of religious organisations, journalists, human rights activities and political activists, including members of the banned opposition parties, being the main targets.
Despite existing sanctions, the rate and extent of democratic reforms in the country is exceedingly low and distressingly limited. Therefore, in this motion for a resolution we call on the Council not only to renew existing sanctions for a further year but also to expand the sanctions to include EU visa bans and the freezing of assets held in the EU by a number of top officials in the Uzbekistani Government. We do this with regret, but we feel that we have been left with no other option than to be tough in order to be kind.
We very much hope and wish that the Uzbekistani Government will understand our resolve when it comes to issues of human rights and will quickly rectify the large democratic deficits still existing in its country.
author. - (PL) Mr President, little has changed in Uzbekistan since the last European Parliament resolution on the situation in that country and the republics of Central Asia. The Government of Uzbekistan has still not agreed to an independent inquiry into the events that took place on 13 May 2005 in Andijan, where troops sent in by President Karimov crushed a popular uprising. Several hundred people died in that bloodbath, which the government referred to as a terrorist rebellion. Most independent journalists and human rights defenders are being intimidated by the security services and some have been exiled from the country.
The recent disappearance of Djamshid Karimov and Ulugbek Khaidarov has caused great concern about the future development of Uzbekistan. Mr Karimov and Mr Khaidarov are said to be the last remaining journalists in the country who have dared to write critically about the government and its leader for the last 17 years. When these two men were located a few days later, one had received a prison sentence for blackmail, and the other had been committed to a psychiatric hospital.
Civil society in Uzbekistan is demanding a more open society, where personal freedoms and human rights are respected. The people of Uzbekistan would also like to see real progress along the road to democracy. The war on terror must be fought without infringing international conventions. It must never serve as a pretext for annihilating the political opposition, riding roughshod over human rights or restricting civil liberties.
on behalf of the PPE-DE Group. - (PL) Mr President, 15 years after the fall of the empire of evil, which is what the Soviet Union most definitely was, the situation has become fairly clear. Only those former Soviet republics which decided to build a future according to the democratic Western model can guarantee that they will create a civil society on their territory and respect human rights.
By contrast, those countries that sought shelter under Moscow's protective wings and where governments headed by former Communist leaders remain in power, are giving us cause for alarm and great concern. However, I would like to draw attention to the fact that we tend to discuss individual cases. Today, we are specifically discussing one of the many tragedies that have taken place in Uzbekistan. It is surely time, indeed high time, to draw attention to the fact that the only reason why such events are taking place is because these regimes can count on Moscow's assent. They are protected by the Russian leadership and are therefore able to act in this way rather than any other. It really is high time we said no to all of this.
on behalf of the PSE Group. - (PT) Even in a region trampled on by autocratic dictatorships, the Andijan massacre has managed to put Karimov's Uzbekistan out on its own. The government says that 169 people died, whereas the opposition puts the figure at 745. Regardless of the numbers involved, those responsible needed to be identified and brought to justice. The EU has done this, albeit only partially and half a year late. In November, the Council adopted an arms embargo and other restrictive sanctions. A year on, and how have matters developed?
The repression has worsened, with the work of the NGOs and the journalists having been stifled. In March, the High Commissioner for Refugees was expelled from the country and, worse still, between November and July, in an act of rare hypocrisy, over 250 people were summarily convicted for causing the May massacre, in a series of grotesque, media-circus trials.
All of this demonstrates that it is not only vital that we extend the existing sanctions for a further 12 months, but also that we deepen them by freezing financial transactions and European visas for the main Tashkent torturers, and broaden them to include the ringleader, President Karimov.
on behalf of the GUE/NGL Group. - (CS) Mr President, Commissioner, ladies and gentlemen, it is clearly right and necessary to monitor the implementation of human rights, whether one is talking about Tibet, Guatemala or Uzbekistan, because these are inalienable rights in the era of globalisation. In view of the discussions and initiatives promoted and taken forward by the European Parliament, however, I believe that this body would prefer to deal with human rights violations and related problems anywhere in the world except in the territory of the EU itself.
This leaves us completely indifferent, for example, to the appalling situation of the so-called Russian non-citizens in Latvia, child labour and child prostitution in some Member States, the terrible state of the media and the criminalisation and persecution of the Left in the Czech Republic, and the unparalleled growth of poverty and far-right extremism in Germany.
All the more reason, perhaps, to tackle Uzbekistan and Tibet, or perhaps Belarus and China and the like. I would venture to say, however, that the conservative majority is deliberately and cleverly turning Parliament into a kind of tame guard dog that is happy to remain on its own side of the fence and bark at the neighbours.
We should always focus primarily on the problems affecting the EU Member States.
on behalf of the UEN Group. - (PL) Mr President, firstly, I have to say that I was completely appalled by the statement the representative of the far Left in the European Parliament has just made. The situation in Uzbekistan simply cannot be compared to the situation in any European country. A great many countries certainly do experience problems, but to draw a comparison with the situation in Uzbekistan, where people are dying and being persecuted for their political views, is quite outrageous.
I am saddened to discover that, when it comes to discussing issues such as the defence of human rights, there are individuals in this House who break the consensus on the defence and promotion of fundamental European values such as human rights, democracy and freedom of expression. The consensus ought to prevail from the Left to the Right of the House.
I shall support the resolution in which we call for an extension of the sanctions against the regime in Uzbekistan, as the European Union is more than a political body bound together by common economic interests. I firmly believe in the European Union as a community of values and, as such, the Union must set an unequivocal example by condemning all infringements of human rights, regardless of where they take place.
(Applause)
on behalf of the IND/DEM Group. - (PL) Mr President, exactly a year ago we were also debating the situation in Uzbekistan, in the wake of the bloody suppression of a demonstration against President Karimov's totalitarian regime and its infringement of human rights.
Uzbekistan's independence is also constantly compromised by the bitter struggle for influence between the great powers. In spite of the sanctions imposed, and despite successive Parliament resolutions, human rights defenders continue to be imprisoned and tortured in Uzbekistan. So too are witnesses to the truth, and we all know that truth cannot be suppressed by decisions, laws or prison sentences of any sort.
The heavy hand of the regime is felt not only by representatives of the opposition but also by the whole nation, as it struggles for independence and democratic change. Women are particularly affected. Although they have been granted the right to divorce within the framework of equal opportunities, they very often have to deal with everyday problems on their own, having to provide for their children and families single-handedly. We obviously call for respect for human rights and support for the resolution.
(PL) Mr President, a single minute is simply not enough time to discuss infringements of human rights in Uzbekistan. We can only draw attention to the fact that an independent inquiry into the events in Andijan 18 months ago has yet to take place. These events led the authorities in Tashkent to declare war on independent reporters and defenders of human rights.
According to the UN, torture is still being used in Uzbekistan. It is true that Islamic extremism is gathering strength in Uzbekistan, but this cannot be used as an excuse for violating human rights. Uzbekistan plays a leading role in Central Asia, which is all the more reason for demanding that it respects the rules for democracy, the rule of law, and human rights.
Several thousand kilometres away from Uzbekistan lies a similar country, which is also unceremoniously violating human rights. This country is Belarus. Visa sanctions have been imposed on both Uzbekistan and Belarus. Extending these sanctions seems to be a sensible decision and deserves our support. Perhaps this so-called visa blackmail will enable Uzbekistan to understand what European standards are all about.
(Applause)
(DE) Mr President, my being here at all is something I owe to the Uzbek people, for my grandfather - an Austrian soldier in the First World War - was captured by the Russians and it was only thanks to Uzbek hospitality that he survived the cold winter around Tashkent.
While we all, I believe, have deep sympathy for the Uzbek people, it is for precisely that reason that we condemn the suppression of human rights there and lament the fact that a regime is in power there that does not in the least meet our standards where human rights are concerned. I would like to see a quite forthright denunciation of these violations of human rights, and I also want to see the sanctions extended.
However, I regard additional bans on entry of the kind called for in paragraph 2 as worthless. I do not believe we can sort out problems by grovelling to Mr Putin at one summit and perhaps inviting the Chinese President to the next one, while taking it out on the mini-Putins and tinpot tyrants, and so I recommend that we adopt reasonable standards. Extend the sanctions? I say 'yes' to that. Denounce human rights violations? 'Yes' to that too. But as for spending part of Thursday afternoon imposing travel bans on every Head of State you can think of, well, that, I have to say, I regard as demagogy rather than credible policy-making.
(DE) Mr President, it is a matter of common knowledge that, on Thursday afternoons, we impose absolutely nothing. All this House does in response to the various human rights issues around the world is to make demands of one sort or another. By means of this resolution today, we are demanding of the Council that it extend the policy of sanctions and broaden it to include certain areas that have already been discussed. The Government of Uzbekistan still refuses to allow an independent investigation of the deaths in Andijan of the kind repeatedly demanded in the past by several international institutions and still called for by them now. What Uzbekistan should be doing is working towards that sort of independent investigation, together with the OSCE and the UN.
The EU's relations with Uzbekistan are a matter of great importance to us, but they must be founded on respect for democracy, for the rule of law and for human rights.
Member of the Commission. Mr President, although one and a half years have passed, the mass killings at Andijan on 13 May 2005 remain fresh in all our memories. The Uzbek authorities have rejected international demands for an independent enquiry and no credible investigation of the killings has taken place. The trials of those persons who took part in the demonstrations that led to the killings have been condemned by the OSCE Office for Democratic Institutions and Human Rights as patently unfair.
Subsequent developments also give little ground for optimism. Torture is reported to remain widespread. No international body has been able to obtain access to refugees returned to Uzbekistan. Uzbekistan refuses to cooperate with United Nations Special Procedures. Civil society and human rights defenders are subject to constant harassment. Indeed, many human rights defenders have been imprisoned.
The Commission has noted with particular concern that several prominent human rights activists have been sentenced to several years' imprisonment, while Mukhtabar Todjibaeva remains in detention. We are aware of many similar cases.
Despite this bleak picture, nothing is to be gained by cutting off all channels of communication with Uzbekistan. As Honourable Members are aware, in response to the Andijan killings, the European Union adopted sanctions against Uzbekistan, namely as mentioned here earlier, an arms embargo, a travel ban for those individuals responsible for the Andijan killings and the suspension of technical meetings with Uzbekistan. A decision whether to prolong or extend the scope of these sanctions must be taken by 14 November.
In order to enable Member States to obtain a full and comprehensive picture of the situation in Uzbekistan, a Cooperation Council will be held with Uzbekistan at the beginning of November. Moreover, this Cooperation Council will provide an opportunity for the European Union to raise directly with the Uzbek authorities, at ministerial level, our many concerns on Andijan and its aftermath.
In the light of this Cooperation Council, the Member States will take their decision on the possible prolongation or extension of the sanctions.
The debate is closed.
The vote will take place today at the end of the debates, that is to say in a moment.